             Case 1:20-cr-00159-VEC Document 35
                                             34 Filed 01/19/21 Page 1 of 1




                           MEMO ENDORSED
                                                           January 19, 2021

    By ECF                                             USDC SDNY
                                                       DOCUMENT
    Honorable Valerie Caproni                          ELECTRONICALLY FILED
    United States District Judge                       DOC #:
    Southern District of New York                      DATE FILED: 1/19/2021
    40 Foley Square
    New York, NY 10007

        Re: United States v. Martin Reyes, 20 Cr. 159 (VEC)

    Dear Judge Caproni:

          I write in response to the Court’s directive, dated January 19, 2021, for the
    parties to submit a joint letter indicating whether they consent to adjourning Mr.
    Reyes’ sentencing until (i) he has completed all necessary surgeries and (ii) I return
    from parental leave. ECF No. 33. The parties have conferred and consent to such an
    adjournment. We propose a sentencing date in late October and are available any
    date and time during that period.

                                         Respectfully submitted,

                                         /s/ Ariel Werner
                                         Ariel Werner
                                         Assistant Federal Defender
                                         917-751-2050
                                         ariel_werner@fd.org

    cc: Juliana Murray, Assistant U.S. Attorney


Application GRANTED. The sentencing is adjourned
to October 28, 2021 at 2:00 p.m. Sentencing
submissions are due by October 14, 2021.

SO ORDERED.




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
                                          1/19/2021
